DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a reception unit”, “a determination unit”, “a generation unit” and “a setting unit” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “a reception unit”, “a determination unit”, “a generation unit” and “a setting unit” can be any component that can performing the functions; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake et al. (US 20180276202) in view of Obayashi et al. (US 20200099799 A1).
Regarding claim 1, Bake teaches One or more information processing apparatuses comprising: 
a reception unit configured to receive a character string from a message application service (410 in fig. 4: input message is received); 
a determination unit configured to analyze the character string received from the message application service to determine a language of the character string (410 in fig. 4: determine language of message); 
a setting unit configured to, in accordance with the language determined by the determination unit (320 in fig. 3), set a language to be used for generating a message (320 in fig. 3) that enables a user to perform print setting; and 
Bake does not teach message that enables a user to perform print setting; and 
a generation unit configured to generate the message that enables the user to perform print setting and that is to be transmitted to the message application service. 
Obayashi teaches message that enables a user to perform print setting; and 

message that enables a user to perform print setting (fig. 11: user a: perform color/both-sided/A4/2up printing); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake, and to include a generation unit configured to generate the message that enables the user to perform print setting and that is to be transmitted to the message application service, in order to providing a mechanism that allows data to be output from output devices suggested b Obayashi (p0008). 

Regarding claim 6, The structural elements of apparatus claim 1 perform all of the steps of method claim 6. Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1. 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi as applied to claim 1 above, and further in view of Miyai (US 20200213459).

Regarding claim 2, Bake in view of Obayashi does not teach the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a particular language. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi, and to include wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a particular language, in order to selecting text of a specific language from a plurality of kinds of text included in an image, and forming the selected text on the recording sheet suggested by Miyai (p0002).

Regarding claim 7, The structural elements of apparatus claim 2 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 2. 

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi as applied to claim 1 above, and further in view of Watanabe (US 2020/0304662).

Regarding claim 3, Bake in view of Obayashi does not teach the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates. 
Watanabe teaches the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates (p0049: image data that is not associated with language information (based on the image data… an appropriate language desired by the user and p0086: a user is able to select a non-priority language ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi, and include wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates, in order to select proper language desired by the user.

Regarding claim 8, The structural elements of apparatus claim 3 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 3. 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi as applied to claim 1 above, and further in view of Niimura (US 20080140388).

Regarding claim 4, Bake in view of Obayashi does not teach the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a language used in an operating system operating in a client computer that transmits the character string to the message application service. 
Niimura teaches the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a language used in an operating system operating in a client computer that transmits the character string to the message application service (fig. 5: select default language). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi, and include wherein when the language of the character string is not 

Regarding claim 9, The structural elements of apparatus claim 4 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 4. 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Niimura as applied to claim 4 above, and further in view of Tabata (JP 2021117776).

Regarding claim 5, Bake in view of Obayashi and Niimura teaches the one or more information processing apparatuses according to claim 4, wherein the language used in the operating system is notified from a client application of the message application service operating in the client computer to the message application service (Niimura: display notice to select default language) and Bake in view of Obayashi and Niimura does not teach notified from the message application service to the print bot service. 
Tabata teaches notified from the message application service to the print bot service (paragraph 9 in section description-of-embodiments: the server device 40 translates a message from the doctor transmitted from the doctor-side terminal device 20 via the network 11 into the language used by the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Niimura, to include notified from the message application service to the print bot service, in order to provide system for doctor and patient to communicate.

Regarding claim 10, The structural elements of apparatus claim 5 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677